Citation Nr: 1735382	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  06-05 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the right hand. 

2.  Entitlement to an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the right wrist for the period from March 26, 1997, to August 6, 2006, and 20 percent from August 7, 2006. 

3.  Entitlement to an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the right foot for the period from February 28, 1994, to July 30, 2008, and 20 percent from July 31, 2008.

4.  Entitlement to an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the left foot for the period from February 28, 1994, to July 30, 2008, and 20 percent from July 31, 2008.

5.  Entitlement to special monthly compensation (SMC) for the loss of use of the right hand. 

6.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and D. A. 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active military service from January 1990 to February 1990 and from February 1991 to March 1991.  She also had reserve duty from February 1988 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for rheumatoid arthritis of the right hand, right foot, and left foot and assigned 10 percent disability ratings effective from February 28, 1994, and granted service connection for the right wrist and assigned an initial 10 percent disability rating effective from March 26, 1997.  In a January 2006 rating decision the Baltimore, Maryland, RO granted service connection for systemic lupus erythematosus (SLE) as rhupus and osteopenia, effective from December 10, 2003, with each joint evaluated separately.  That decision continued the 10 percent disability ratings for the right hand, right wrist, right foot, and left foot disabilities.  An August 2008 rating decision granted an increased 20 percent rating for the right wrist effective from August 7, 2006; an increased 20 percent rating for the right foot effective from July 31, 2008; and an increased 20 percent rating for the left foot effective from July 31, 2008.  

It is noted that the case was remanded by the Board in March 2008.  In June 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The initial evaluation issues were denied by the Board in a September 2010 decision.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court), which, in October 2011, granted a Joint Motion For Partial Vacatur And Remand (JMR) and vacated, in pertinent part, the September 2010 Board decision and remanded the initial disability rating issues on appeal for additional development.  The initial disability rating and SMC issues on appeal were remanded by the Board in June 2012.  

The matter was returned to the Board and, in a February 2014 decision, the initial disability rating and SMC issues were again denied.  The matter of TDIU was remanded as being part of the rating issues.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  (A claim for a TDIU is generally a rating theory and "not a separate claim for benefits.")  If TDIU were denied, the AOJ was to issue a Supplemental Statement of the Case (SSOC).  If the Veteran responded to the SSOC, the issue was to be returned to the Board.  It is noted that an SSOC regarding the denial of TDIU has never been issued and, thus, the AOJ has not complied with the Board's remand regarding this issue and it must be again remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The Veteran again appealed the denials to the Court and that portion of the February 2014 Board decision regarding the initial rating and SMC issues was again returned following a January 2015 JMR.  At that time, the parties requested that the Board consider the issues in light of a recently decided decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit) decision that concluded that an extra-schedular evaluation should be based on the collective impact of multiple service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The parties also requested that the Board provide additional reasons and bases regarding whether the Veteran had lost the use of her right hand.  

The case was returned to the Board and, in June 2015, the initial rating and SMC issues were again remanded for additional development of the evidence.  This has been accomplished and those issues have been returned to the Board for further appellate consideration.  

The Veteran, through her attorney, has timely disagreed with the rating assigned for reflux disease (to include gastritis) in an April 2017 rating decision.  The Agency of Original Jurisdiction (AOJ) is currently processing this issue.  Therefore, the Board will not take any action with respect to this matter.  

The issues of entitlement to SMC on account of the loss of use of the right hand as well as the previously noted entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran's service-connected right hand disability is manifested by no more than rheumatoid arthritis with noncompensable limitation of motion for the group of minor joints in the right hand.  

2.  The Veteran's service-connected right wrist disability during the period from March 26, 1997, to August 6, 2006, was manifested by rheumatoid arthritis with no compensable limitation of motion, and from August 7, 2006, by no more than mild incomplete paralysis of the median nerve.  

3.  The Veteran's service-connected right foot disability during the period from February 28, 1994, to July 30, 2008, was manifested by rheumatoid arthritis with no compensable limitation of motion for the group of minor joints in the right foot, and from July 31, 2008, by no more than a moderately severe foot impairment.  

4.  The Veteran's service-connected left foot disability during the period from February 28, 1994, to July 30, 2008, was manifested by rheumatoid arthritis with no compensable limitation of motion for the group of minor joints in the left foot, and from July 31, 2008, by no more than a moderately severe foot impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the right hand have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5002, 6350 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the right wrist for the period from March 26, 1997, to August 6, 2006, and in excess of 20 percent from August 7, 2006, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5002, 5215, 6350, 8515 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the right foot for the period from February 28, 1994, to July 30, 2008, and  in excess of 20 percent from July 31, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5002, 5284, 6350 (2016).

4.  The criteria for an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the left foot for the period from February 28, 1994, to July 30, 2008, and in excess of 20 percent from July 31, 2008, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5002, 5284, 6350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify with respect to the issues decided herein was satisfied by letters dated in February 2003, April 2003, July 2004, December 2004, March 2006, May 2008, July 2012, and May 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in July 2016.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met as to the issues decided herein.  38 C.F.R. § 3.159(c)(4) (2016).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2016).

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Rating Schedule provides that systemic lupus erythematosus warrants a 60 percent disability rating where there are exacerbations lasting a week or more, two or three times per year.  A 100 percent disability rating is warranted where the condition is acute, with frequent exacerbations, producing severe impairments of health.  38 C.F.R. § 4.88b, Diagnostic Code (DC) 6350 (2016).  An associated note provides that this condition may be evaluated either by combining the evaluations for residuals under the appropriate system, or by evaluating under DC 6350, whichever method results in a higher evaluation. 

Under DC 5002, rheumatoid (atrophic) arthritis will be rated either as an active process or on the basis of chronic residuals, and the higher rating will be assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.  For rheumatoid arthritis as an active process, a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  A 60 percent disability rating is warranted for symptoms less than the criteria for 100 percent but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods.  A rating of 100 percent is assignable with constitutional manifestations associated with active joint involvement, fully incapacitating.  38 C.F.R. § 4.71a, DC 5002 (2016). 

For chronic residuals of rheumatoid arthritis, not the active process, such as limitation of motion or ankylosis, favorable or unfavorable, the regulations instruct to rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5002.  It is noted that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; the higher evaluation is to be assigned. 

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003 (2016).  It is noted that these rating will not be combined with ratings based on limitation of motion and may not be utilized in rating conditions including osteoporosis, DC 5013.  Osteoporosis, with joint manifestations, is otherwise to be rated as limitation of motion of affected part, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5013 (2016).  

The Rating Schedule provides criteria for evaluation of ankylosis or limitation of motion of single or multiple digits of the hand under 38 C.F.R. § 4.71a , including as follows:

(1) For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.

(3) Evaluation of ankylosis of the index, long, ring, and little fingers:
(i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto.
(ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.
(iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis.
(iv) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.


(4) Evaluation of ankylosis of the thumb:

(i) If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at metacarpophalangeal joint or through proximal phalanx.
(ii) If both the carpometacarpal and interphalangeal joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.
(iii) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.
(iv) If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluations.

For limitation of motion of the thumb on the major extremity a 20 percent rating is assigned with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 10 percent rating is assigned with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. A 0 percent rating is assigned with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228 (2016). 

For limitation of motion of the index or long finger a 10 percent rating is assigned with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A 0 percent rating is assigned with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2016).  For limitation of motion of the ring or little finger a 0 percent rating is assigned with any limitation of motion.  38 C.F.R. § 4.71a, DC 5230 (2016). 

Under DC 5215, limitation of wrist motion is assigned a 10 percent rating where the evidence demonstrates palmar flexion limited in line with the forearm, or for dorsiflexion to less than 15 degrees.  38 C.F.R. § 4.71a , DC 5215 (2016).  Regarding range of motion, 38 C.F.R. § 4.71a, Plate I, indicates that normal dorsiflexion (extension) of the wrist was to 70 degrees, and that normal palmar flexion was to 80 degrees. 

The Rating Schedule provides evaluations for other foot injuries that are severe (30 percent), moderately severe (20 percent), and moderate (10 percent).  38 C.F.R. § 4.71a, DC 5284 (2016).  It was noted that a 40 percent rating is assigned with actual loss of use of the foot.  

The Rating Schedule also provides that the term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2016). 

For complete musculospiral (radial) nerve paralysis of the major extremity a 70 percent rating is assigned with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  With incomplete paralysis of the major extremity, ratings are assigned for disabilities that are severe (50 percent), moderate (30 percent), and mild (20 percent).  38 C.F.R. § 4.124a, DC 8514 (2016).  

For complete median nerve paralysis of the major extremity a 70 percent rating is assigned with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  With incomplete paralysis of the major extremity ratings are assigned for disabilities that are severe (50 percent), moderate (30 percent), and mild (10 percent).  38 C.F.R. § 4.124a , DC 8515 (2016). 

For complete sciatic nerve paralysis an 80 percent rating is assigned when the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  With incomplete paralysis ratings are assigned for disabilities that are severe, with marked muscular atrophy (60 percent), moderately severe (40 percent), moderate (20 percent), and mild (10 percent).  38 C.F.R. § 4.124a, DC 8520 (2016).

Factual Background

Service records show the Veteran had service in Southwest Asia with Fleet Hospital 15 from February 1991 to April 1991.  VA treatment records show that in March 1994 she complained of bilateral hand pain, especially in the proximal interphalangeal (PIP) joints and metacarpophalangeal (MCP) joints, with several hours of morning stiffness.  It was noted she had been told she had rheumatoid arthritis and had been put on Plaquenil.  Her MCP pain resolved, but she still had occasional hand pain and morning stiffness.  Examination showed her wrists were nontender and had full range of motion.  There was mild synovitis of the PIP joints. 

On VA general medical examination in September 1994 the Veteran complained of discomfort in her hands and feet, but reported she had not lost time from work as a nurse.  She reported having occasional nausea from her medications, aching and stiffness in her joints, difficulty with opening jars, and fatigue.  Upon orthopedic examination she complained of pain the PIP joints, bilaterally, with weakness of the hands and pain in the first metatarsophalangeal (MTP) joints and across the base of the toes.  The examiner noted there was no obvious deformity of the fingers or feet.  There was full extension to the hands and the ability to make a tight fist bringing the tips of the fingers into the proximal palmar crease.  There was normal range of motion of the toes. Grip was weak, especially on the right which was her dominant extremity, but the intrinsic muscles were functional. X-ray studies appeared normal except for some narrowing of the distal interphalangeal joints of the toes.  The hands appeared essentially normal.  The diagnoses included history of rheumatoid arthritis with nausea secondary to medications.  The examiner noted that the Veteran had intermittent periods of symptoms, with remissions for short periods, but that the condition was chronic and persistent and would probably progress. 

VA treatment records dated in December 1994 show the Veteran complained of pain and stiffness, apparently in the left hand only, with slight tenderness and minimal swelling. X-ray studies of the hands were normal.  The assessment was possible rheumatoid arthritis.  In January 1996, she complained of pain and swelling in the right MCP joints.  The assessment was mild rheumatoid arthritis. 

Private treatment records dated in March 1997 noted the Veteran was seen for her rheumatoid arthritis.  A joint examination revealed active synovitis, especially in the right hand and wrist, and reduced grip strength.  There was MTP joint swelling on the right, and to a lesser degree on the left.  In a March 1998 letter a private physician opined that the Veteran's active rheumatoid arthritis was aggravated by her service in the Gulf War. 

Private treatment records dated in May 1998 show the Veteran complained of pain and minimal morning stiffness.  An examination revealed full range of motion to all joints, mild synovitis of the hands, and excellent grip strength.  In January 1999, the Veteran reported she felt fairly well with minimal morning stiffness and no afternoon fatigue.  She denied dry eyes, dry mouth, photosensitivity, malar rash, or other stigmata of extraarticular connective tissue disease.  Examination showed puffy synovitis of the MCP joints, primarily on the right, with a hint of ulnar deviation on the right.  Grip strength was good on the right and left, with some reduction of pincer strength on the right.  Bone densitometry in January 1999 revealed lower bone density in the left hip and lumbar spine consistent with osteopenia.  X-ray studies of the hands and wrists dated in April 1999 revealed single small erosion consistent with early changes of rheumatoid arthritis. 

In a letter dated in May 1999, A.I., M.D., noted the Veteran was seen for complaints of numbness of the bilateral lower extremities and a stumbling gate.  She reported a burning sensation in both feet that started two years earlier that was initially intermittent, but had gradually come to be present most of the time.  She also reported intermittent numbness of the feet that had gradually increased. She stated she had good days and bad days.  She reported numbness in her fingers, but denied any weakness of the hands.  Examination revealed impaired ability to stand on the toes, impaired tandem gait, mild weakness of the left lower extremity, and plantar weakness in both feet.  There was good hand grip, bilaterally.  The examiner noted the clinical data was suggestive of a diffuse peripheral neuropathy with motor and sensory symptoms, and the key etiologic considerations in the diffuse neuropathy were medication (Plaquenil) induced and rheumatoid arthritis. 

A December 1999 private treatment record noted the Veteran had minimal morning stiffness and no afternoon fatigue.  She had weaned herself off Prednisone and was taking Celebrex.  Examination revealed full range of motion of the peripheral joints, grip was good on the right and left, and there was mild synovitis of the hands.  New objective data included an X-ray study which noted isolated erosion of the left hand third digit.  A January 2001 X-ray study noted osteopenia, soft tissue swelling over the MCP joints, and suggestion of early erosive disease.  

Private treatment records showed that in July 2001, the Veteran denied morning stiffness.  The diagnoses included rheumatoid arthritis versus lupus.  In October 2001, it was noted that she had rhupus with fatigue, synovitis and anemia.  She reported feeling tired and fatigued.  She denied morning stiffness and thought her arthritis was doing well, although she had swelling over the 2nd and 3rd MCP joints, especially of the right hand.  Physical examination showed all joints had full range of motion, and synovitis of the right 2nd and 3rd MCP joints and of the left wrist. 

In a November 2003 letter, E.V.R., D.O., reported that the Veteran underwent bone densitometry which revealed osteopenia, and that neurology examination was suggestive of a diffuse peripheral neuropathy with motor and sensory symptoms.  In a letter dated in January 2005, E.T.V., M.D., noted the Veteran had a form of connective tissue disease with features of rheumatoid arthritis and systemic lupus erythematosus, and that she may benefit by increasing her work hours at home avoiding any compromise that may arise from her functional limitations associated with her disease process. 

VA examination in December 2005 found the Veteran had anemia with an initial diagnosis in 2001 that had been intermittent and corresponding to flares of her lupus and rheumatoid arthritis.  It was noted that during a flare of anemia her blood count dropped and she had been given iron supplements.  She had never required a transfusion. Decreasing her Methotrexate often brought her red blood cell count back up.  She reported having fatigue and mild dyspnea on exertion as symptoms of her anemia.  It was noted that gastritis began in 2002, after she took Celebrex for several years.  The examiner also noted that the Veteran had osteopenia and that her bone loss had been attributed to frequent oral steroid use.  The diagnoses included anemia, intermittent, associated with flares of her lupus and osteopenia. 

VA treatment records dated in January 2006 indicate the Veteran reported that she developed rheumatoid arthritis at age 27 and the main joint damage was in her right hand.  The other joints were normal. She reported having minimal flare-ups on Enbrel and Methotrexate, but had been on high doses of Prednisone in the past.  She reported her diagnosis of lupus was based on rashes and anemia, with no renal involvement.  In February 2006, she reported that her morning stiffness lasted about 30 minutes, and that she was fatigued after 20 minutes, which had increased in the past few months.  She reported a prior history of oral ulcers, but denied any currently.  She reported that her last rheumatoid arthritis flare was three years prior.  On review of systems, she denied musculoskeletal joint swelling, redness, or pain.  Physical examination revealed the 2nd and 3rd MCP joints of her right hand were slightly tender; limited range of motion of the right wrist; tenderness and synovitis over the right 2nd through 4th MCP joints and right wrist; subluxation of the MCP heads; and weakness of the distal muscles of the upper extremity.  Lower extremity strength was intact, bilaterally.  In March 2006, she was issued bilateral resting hand splints to prevent joint deformity secondary to rheumatoid arthritis.   

VA treatment records dated in April 2006 show the Veteran's SLE was relatively quiescent, and it was unclear if she had rheumatoid arthritis or just lupus synovitis.  She had a history of weeping photosensitive rash, possibly lupus herpetiformis.  In June 2006, she reported she continued to have problems with gripping and using her right hand to open doors and write.  She reported that no other joints were problematic.  She reported having problems with nausea when she took eight tablets of Methotrexate and Folic Acid all at once. Examination showed she had tenderness and prominence of the 2nd through 4th MCP joints of the right hand, and could not make a full fist.  She had no tenderness of the left hand MCP joints, the wrists, the ankles, or the feet.  In August 2006, an examination showed full painless range of motion of the wrists.  The right 2nd through 4th MCP joints had synovial thickening and some tenderness, and the right 2nd through 4th PIP joints were tender and without synovitis.  

In letters dated in June and August 2006, two VA physicians requested that the Veteran be allowed to work from home three days a week, secondary to lupus and rheumatoid arthritis.  It was also noted in June 2006, that she had fatigue, myalgias, and arthritis. 

VA treatment records dated in June 2007 noted the Veteran reported her right hand was tingling, especially at night, and that she had not been using her wrist splint.  She had fatigue and non-restorative sleep with post heavy exercise burnout.  She mainly had right hand pain and morning stiffness lasting 30 minutes, and pain level of three on a ten point scale.  Examination showed she had oral ulcers and several swollen and tender joints, including the right 2nd through 5th MCP joints and the right 3rd PIP joint, and the left 2nd and 4th MCP joints.  In August 2007, she reported she had been exercising more and feeling well.  Her carpal tunnel symptoms were doing much better, but she needed to avoid typing to make it better.  Examination showed her right wrist and right 2nd MCP joint were swollen and nontender.  She had bilateral thenar wasting, more on the left than the right.  In October 2007 she reported having intermittent numbness of the right lateral hand and thumb, and examination showed some deformity of the right hand and mild muscle wasting.  An EMG study revealed findings consistent with mild right median nerve entrapment across the carpal ligament, and no evidence of large fiber peripheral neuropathy. 

VA treatment records dated in November 2007 noted the Veteran reported having right hand pain.  She had been doing markedly better since switching jobs, and was not typing as much.  Her arthritis was better on six tabs of Methotrexate a week.  She had some numbness in the lower extremities, which was worse when she did not sleep, and the etiology was unclear.  She reported less than an hour of morning stiffness due to rheumatoid arthritis, and that her pain was at level two on the pain scale.  Examination showed her right MCP joints were subluxed, and rheumatoid arthritis examination showed that four joints were swollen and tender: the right 5th PIP joint, right 2nd and 3rd MCP joints, and the right wrist.  The assessment included that she was rheumatoid arthritis seronegative, no longer with Jaccoud's, and with non-reducible MCP joint subluxation, and active synovitis.  In February 2008, she was issued an ulnar deviation splint to wear during the day and resting hand splints for nighttime.  She reported she was feeling well, and felt that overall her disease was stable.  She had less nausea (from the medication), minimal joint pain, and walked 30 minutes daily.  She had mild carpal tunnel syndrome of her right hand which was improved with splints.  She continued to do well at her current job reviewing patient education inserts, noting that she had switched to this job with less typing. Her bone density was noted to be essentially stable.  Her rheumatoid arthritis symptoms included morning stiffness for less than an hour and three on the pain scale.  Her side effects from her medication included nausea and skin rash (occasional).  She had no fevers, weight loss, fatigue, or weakness.  Physical examination showed her left 2nd MCP digit was swollen, her right 3rd MCP joint was tender and swollen, her right 5th PIP joint was swollen, and her right wrist was swollen.  The assessment was RA (rheumatoid arthritis) and SLE. 

On VA examination in July 2008, the Veteran reported that her rheumatoid arthritis of the feet had an onset in 1992 and was intermittent with remissions and with good response to treatment including, rest, elevation, applying heat, and medication.  She reported having pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance in both the right and left foot, with walking and standing.  She reported having flare-ups of foot joint disease, that caused symptoms to be nine on a ten point scale.  She reported she was able to stand for 15 to 30 minutes and was able to walk more than a 1/4 mile but less than one mile.  Physical examination of the left foot showed no painful motion, swelling, atrophy, or instability.  There was tenderness of the left 1st MTP joint and callosities evidencing abnormal weight bearing.  Examination of the right foot showed subjective discomfort on active and passive range of motion of the 1st MTP joint; tenderness to palpation, including the right 1st MTP joint; weakness shown by decreased flexion and extension of the 1st MTP joint; and callosities evidencing abnormal weight bearing.  There was no swelling of the right foot and no instability.  The Veteran's gait was noted to be slow, but within normal limits.  An X-ray showed questionable periarticular erosion, right great toe IP joint, but no evidence of fracture or other erosive changes.  There was mild decreased bone mineralization.  It was noted that the Veteran was employed full time, and had lost less than one week of work in the past year due to a flare of the disease and medical care.  In her current position, she worked from home three days a week.  The examiner opined that the Veteran's rheumatoid arthritis of the feet caused significant effects on her occupation, but she had been assigned different duties.  The examiner also opined that there were mild effects on her ability to do chores and bathing, moderate effects on her ability to travel, severe effects on her ability to exercise, and her rheumatoid arthritis prevented her from shopping and engaging in sports. 

Further, on VA examination in July 2008, the Veteran reported that her rheumatoid arthritis of the hands was intermittent with remissions.  She reported treatment with medication and an overall decrease in strength and dexterity in her right hand with swelling of the MCP joints in the right hand.  She reported having flare-ups, and used hand splints at night and soft splints during the day.  Physical examination showed there was no ankylosis of the digits.  There was periarticular tenderness and swelling on all right MCP joints and MTP joints.  There was a gap of less than an inch between the right thumb pad and finger tips, and a less than one inch gap between the right fingers and proximal transverse crease on maximal flexion.  There was marked weakness in grip strength, more so on the right, and decreased range of motion and ease of motion in all MCP joints of the right hand.  In the right hand, range of motion of the MCP joints was from 0 to 45 degrees with pain on active and passive motion.  The examiner was unable to test repetitive motion because of the extent of the joint disability.  An X-ray study showed periarticular erosion at the heads of the 2nd, 3rd, and 4th metacarpal, right hand, and mild periarticular osteopenia bilaterally, with no evidence of fracture or dislocation.  These findings supported a diagnosis of rheumatoid arthritis.  The examiner opined that the Veteran's rheumatoid arthritis of the hands had a significant effect on her employment, but she had been assigned different duties.  The examiner also opined that her rheumatoid arthritis of the hands caused mild effects on her bathing and toileting; moderate effects on her grooming, dressing, and feeding; severe effects on her chores, shopping, exercise, and travel; and prevented her from doing sports and recreation. 

Further on the July 2008 VA examination, the Veteran was found to have carpal tunnel syndrome of the right wrist secondary to rheumatoid arthritis, which had an onset in 2007 with severe right wrist pain, and the condition was progressively worsening.  She reported pain, stiffness, giving way, weakness, incoordination, warmth, redness, swelling, tenderness, and decreased speed of joint motion.  It was noted that she had symptoms of arthritis including anorexia, fever, weakness, weight loss, and debilitation, and had less than four incapacitating episodes of arthritis per year.  On physical examination, the right wrist exhibited tenderness, weakness, abnormal motion, and guarding of movement.  The right wrist range of motion was to 35 degrees on dorsiflexion, to 45 degrees on palmar flexion, to 15 degrees on radial deviation, and to 20 degrees on ulnar deviation, with objective evidence of pain.  The left wrist range of motion was to 70 degrees on dorsiflexion, to 80 degrees on palmar flexion, to 20 degrees on radial deviation, and to 45 degrees on ulnar deviation, with objective evidence of pain.  After repetitive motions, there were no additional limitations, but there was objective evidence of pain.  The examiner opined that the Veteran's carpal tunnel syndrome of the right wrist affected her daily activities and that her symptoms of MCP pain, swelling and decreased range of motion and right 1st MTP joint pain, swelling, and decreased range of motion were caused by her rheumatoid arthritis.  The examiner indicated that the Veteran still required medications (Methotrexate and Plaquenil) to control her symptoms of rheumatoid arthritis, and that a comparison of the 2006 and 2007 X-ray studies of the hands and feet clearly showed a worsening of the disease.  The examiner noted that the Veteran had intermittent flares of her rheumatoid arthritis occurring on a several week to several month interval which caused disabling symptoms that may last several weeks.  It was noted she had to change jobs because of her limitations of activity and that she worked from home three days per week.  The examiner indicated that at present the Veteran did not have constitutional signs/symptoms such as anemia or fever, but that she had had them many times in the recent past.  

VA treatment records dated in September 2008 noted the Veteran reported that her rheumatoid arthritis pains occurred most often in her hands and feet, and that her Methotrexate dose was increased due to complaints of right hand pain.  Since then the swelling in her fingers had decreased, but she had right hand complaints which she attributed to carpal tunnel syndrome.  She reported shooting pains up her right arm, with occasional paresthesias in her right 1st, 2nd, and 3rd digits.  She used bilateral carpal tunnel braces during the day and at night, but felt her carpal tunnel symptoms had worsened over the past few months.  Her most active lupus symptoms were fatigue, malar rash, and oral ulcers.  She felt fatigued over the past few months, but felt she was at baseline.  She had occasional malar rashes when she had prolonged sun exposure, with no oral ulcers for the past few months.  Examination showed mild swelling of the right wrist, subluxation of the right 2nd and 3rd MCPs, mild swelling of the right 3rd MCP, fixed flexion/contraction of the right 2nd and 3rd digits, and full range of motion of the wrist and all other right hand joints.  Examination of the left wrist and hand, and ankles and toes, showed full range of motion and no swelling or tenderness.  The assessment was minimal active rheumatoid arthritis and SLE. 

VA treatment records dated in November 2008 noted the Veteran reported having fatigue and mild pain of the right hand.  She denied joint swelling, redness, and pain.  Examination showed swelling, subluxation, and tenderness in the right 2nd and 3rd MCP, and tenderness in the left 2nd MCP.  There was pain on palpation of the right wrist with decreased range of motion.  The assessment was mild to moderately active rheumatoid arthritis and stable SLE.  In May 2009, she reported having morning stiffness, mostly in the right hand for 30 minutes, with occasional aches and pains with activity, but rarely requiring Tylenol.  She still had complaints of fatigue.  Her lupus was quiescent. Her only complaint was fatigue which had been going on for months, and which she thought was stress related secondary to deadlines at work.  It was noted her lupus was quiescent and that recent lab work revealed normal inflammatory markers and normal compliments.  On examination her 2nd and 3rd right MCP joints and right wrist were swollen.  X-ray studies of the hands showed findings suggestive of osteoarthritic changes of the wrists and secondary osteoarthritis of the right hand, which may have underlying inflammatory arthritis such as hemochromatosis or rheumatoid arthritis.  The 2nd and 3rd MCP joints were most severely affected, but were stable since 2006.  The assessment was seronegative rheumatoid arthritis with mildly active disease of the 2nd and 3rd MCP joints; stable SLE with no disease activity; and osteoporosis. 

In June 2009, the Veteran testified that she had a Bachelor's degree in nursing and had worked as a nurse for 15 years.  She testified she was initially provided a diagnosis of rheumatoid arthritis, but was later also given the additional diagnosis of lupus.  She reported that the symptoms of rheumatoid arthritis and lupus were overlapping.  She testified that her right hand was swollen and deformed and had an ulnar shift where her fingers pointed to the side, which was indicative of arthritis and lupus.  She reported losing strength in her right hand, and could not open jars or turn knobs or grasp small objects, which made her have to leave the nursing profession.  She reported she wore a brace to decrease the atrophy of her hand due to lack of use.  She also reported she had difficulty grasping a cup or pouring a pitcher, and had difficulty with buttons and tying shoes and zippers, and that her friend, D.A., assisted with her activities of daily living. She testified that although she was right-handed, she used her left hand for everything.  With regard to her left hand, she reported shooting pains going up the wrist, and pain after prolonged or daily use.  She testified that her right hand significantly worsened in 1996 or 1997, when the marked swelling and deformity started, because at that point she was working as a nurse and could no longer do that job due to limitations in her right hand.  She claimed that in 1993 her hands and feet started swelling up inexplicably, and that since 1994 she had bouts where she would lose strength. 

In June 2009, the Veteran further testified that she had pain and stiffness in her right foot and ankle, which limited her ability to drive for long periods and caused difficulties operating the gas pedal and the brake.  She reported she could not stand or walk for long periods, and that her right lower extremity was equal to her left.  She also reported having numbness and tingling in the legs, and swelling if she stood or walked for a prolonged period.  She testified she drove herself to work two days a week, and the other three days she worked at home.  She testified that her employer had been very accommodating to her, including allowing her to work at home a few days a week and allowing her to rest in the middle of the day.  She reported constant daily fatigue resulting from her lupus and rheumatoid arthritis, that caused her to have to stop what she was doing. 

VA treatment records dated in November 2009 noted the Veteran underwent a right carpal tunnel release. Subsequent records in November 2009 noted there was no acute synovitis of any joint and that there was full range of motion.  There was a healing vertical incision to the right wrist.  There was mild subluxation of the tendons of the right 2nd and 3rd MCP joints, but no true synovitis and normal range of motion to the knees, hips, ankle, and MTP joints.  The assessment included seronegative RA with no evidence of activity on examination, stable SLE with no disease activity, osteoporosis, and bilateral carpal tunnel syndrome status post right carpal tunnel release.  Similar findings were reported in February 2010, May 2010, and February 2011.  Records dated in February 2012 noted examination revealed mild tenderness to the right proximal interphalangeal joints and left 4th MTP joint.  There was subluxation to the 2nd and 3rd joints.  A July 2010 DEXA study revealed osteopenia with no significant interval since December 2007. 

VA foot examination in August 2012 included a diagnosis of SLE peripheral neuropathy involving the L4-5 and S1 nerve distribution.  It was noted the Veteran reported numbness and tingling to the bottoms and tops of her feet.  The examiner noted this was probably due to her SLE disease and medical treatment regime. Examination revealed no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallus rigidus, claw foot, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, weak foot, or other foot injuries.  Other pertinent findings included loss of light touch sensation.  There was no hair growth and the skin was pale and thin.  The feet were cool to the touch and swollen.  The observations were noted to be consistent with her SLE condition.  It was noted she used no assistive devices as a normal mode of locomotion.  There was no functional impairment due to a foot condition such that no effective function remains other than that which would be equally well served by an amputation with prosthesis. Functions of an upper extremity were defined as including grasping and manipulation and of a lower extremity including balance and propulsion.  Imaging studies revealed no abnormal findings.  The examiner noted her foot condition, progressive peripheral neuropathy along the L4-5 and S1 nerve roots, was an industrial impairment limiting her ability to stand and walk for long periods of time. Her progressive dysesthesia was also noted to limit her ability to exercise.

On VA hand examination in August 2012 the Veteran reported a loss of right hand and wrist mobility and strength since 2008.  She stated she was taking hydroxychloroquine and methotrexate which she believed was keeping her arthritis under control, but reported there had been a slow decline over time.  She stated she had very limited range of motion in the right hand and that she had hired someone to help her with chores that required gripping with two hands.  She reported that a couple of times per year her hand became swollen and very painful which lasted for a couple of days.  Examination revealed limitation of motion to the index, ring, and little fingers of the right hand.  There was ability to oppose the thumb with the gap between the thumb pad and the fingers less than one inch (2.5 centimeters).  There was no objective evidence of painful motion.  Finger flexion revealed gaps between the right index, ring, and little fingers between the fingertips and the proximal transverse crease of the palm of less than one inch with painful motion at that point.  There was a gap of one inch or more to the right long finger with painful motion at that point.  Finger extension of the right index and long fingers was limited by no more than 30 degrees with painful motion at that point.  There was no additional limitation of motion after repetitive use testing.  There was functional loss to the right thumb and all fingers with less movement than normal, weakened movement, and excess fatigability.  There was incoordination, pain on movement, and deformity to the right index and long fingers and swelling to the right thumb, index finger, and long finger.  There was tenderness or pain to palpation to the right hand joints or soft tissues.  Hand grip strength was 4/5, right, and 5/5, left. It was noted the Veteran used no assistive devices.  There was no functional impairment due to a hand, finger, or thumb condition such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-ray studies revealed degenerative or traumatic arthritis to multiple joints of the right hand.  There were rather severe arthritis changes of the right 2nd and 3rd MCP joints which was unilateral and, therefore, less likely suggestive of rheumatoid arthritis.  There were also some degenerative changes at the base of the thumb.  The examiner noted the Veteran had a functional impact on her ability to work with limited right hand motion and inability to grasp, grip, and squeeze.  She also had to hire someone to cook and help with household chores.  

VA wrist examination in August 2012 included a diagnosis of lupus with rheumatoid manifestations of the right wrist.  Range of motion studies revealed right wrist palmar flexion to 65 degrees with objective evidence of painful motion at that point.  Right wrist dorsiflexion was to 40 degrees with objective evidence of painful motion at 35 degrees.  Left wrist palmar flexion was to 80 degrees or greater with no objective evidence of painful motion.  Left wrist dorsiflexion was to 70 degrees or greater with no objective evidence of painful motion.  There was no change in motion upon repetitive use testing.  There was functional loss to the right wrist with less movement than normal, weakened movement, and pain on movement.  There was tenderness or pain to palpation to the right wrist joints or soft tissues.  There was no ankylosis.  Right wrist strength on flexion and extension was 4/5.  It was noted the Veteran underwent a right carpal tunnel release in 2008.  There was no functional impairment due to a right wrist condition such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-ray studies revealed degenerative or traumatic arthritis to the right wrist.  The findings were suggestive of osteoarthritis to the wrist and secondary to osteoarthritis of the right hand and possible underlying inflammatory arthritis such as hemochromatosis or rheumatoid arthritis.  

VA peripheral nerves examination in August 2013 noted the Veteran had right carpal tunnel syndrome involving the median nerve that was clearly related to her RA which caused mild numbness and tingling and mild reduced grip strength.  It was further noted that she had peripheral neuropathy to all distal extremities which was thought to be the result of her treatment for RA.  This condition was noted to cause mild numbness and moderate pain mainly in the feet.  She had flare-ups, but was not currently experiencing one.  The Veteran's peripheral nerve condition was found to have an impact on her ability to work, but that she was able to work from home and had good voice recognition software reducing her need to type and under these conditions she was not limited at work. 

An examination revealed symptoms attributable to peripheral nerves with constant mild pain to the right upper extremity and bilateral lower extremities, moderate intermittent pain to the right upper extremity and bilateral lower extremities, mild paresthesias and/or dysesthesias to the right upper extremity and bilateral lower extremities, and mild numbness to the right upper extremity and bilateral lower extremities.  Muscle strength was normal to wrist flexion and extension, pinch, and ankle plantar flexion and dorsiflexion.  Right hand grip strength was decreased at 4/5 indicating active movement against some resistance.  There was no evidence of muscle atrophy.  Deep tendon reflexes were normal to the biceps, triceps, and brachioradialis muscle and hypoactive to the right and left ankles.  Sensation was decreased to the hands, fingers, feet, and toes.  The Veteran walked with mild ataxia and could not tandem walk.  Phalen's and Tinel's signs were negative.  The examiner noted incomplete paralysis to the right median nerve, but that all other upper and lower extremity nerves were normal.  There was no functional impairment due to peripheral nerve condition such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  EMG studies in November 2009 were noted to have revealed abnormal results for the right upper extremity and normal results for the left upper extremity.  The diagnoses included right carpal tunnel syndrome and peripheral neuropathy to the bilateral hands and feet.

An examination of the Veteran's right hand was conducted by VA in July 2016.  At that time, the diagnosis was RA of the right hand.  The examiner noted that the examination was scheduled specifically to obtain a medical opinion regarding whether the Veteran had lost the use of the right hand.  The Veteran is service connected for rheumatoid arthritis in right hand.  It was noted that the Veteran worked as a public health adviser at the Food and Drug Administration (FDA), which required use of a computer.  Her history of RA and lupus, diagnosed in 1994 which had been treated with various medications over the years, was reviewed.  She was noted to be right handed.  Thus the RA affected her dominant hand as well as her left hand.  She complained of persistent right hand pain, with intensity of 4/10, and flare up pain of intensity to 9/10.  The flare ups occurred twice per month, lasting for 2 days on average.  She was not able to grasp and hold objects with her dominant hand.  She was not able to type or write with her dominant hand.  She had difficulty performing activities of daily living with her right hand, stating that she performed all of those activities with her left hand.  She used assistive devices such as a pour pitcher, electric can opener, electric jar opener, lever door knobs, large handled utensils, and a one handed cutting board, suction cup, and nail clipper.  It was noted that the Veteran's bathroom had a walk-in shower with a built in seat and that she used her left hand for her computer mouse and dictation software.  She reported having flare-ups of the left hand twice per week, with pain intensity a 6/10, lasting for one hour.  There was no functional loss of the left hand, but she had difficulty performing fine left hand maneuvers during flare-ups.  

The examiner reported on a June 2016 occupational therapist report that showed ranges of motion of the fingers of the right hand as follows:

digit
MCP joint
PIP joint
DIP joint
Index
40-63 degrees
0-88 degrees
0-62 degrees
Middle
47-65 degrees
0-73 degrees
0-31 degrees
Ring
42-71 degrees
0-78 degrees
0-15 degrees
Little
27-60 degrees
0-77 degrees
12-61 degrees

Grip strength using a dynamoter was noted to be 17.7 pounds in the right hand and 39.0 pounds in the left hand.  The Veteran was unable to oppose the digits of the right hand.  

On examination in July 2016, the Veteran reported having functional loss of the right hand, with difficulty typing or writing.  Range of motion of the digits of the right hand was noted in the fingers to be as follows:

digit
MCP joint
PIP joint
DIP joint
Index
40-62 degrees
0-88 degrees
0-62 degrees
Middle
47-65 degrees
0-73 degrees
0-31 degrees
Ring
42-71 degrees
0-78 degrees
0-15 degrees
Little
27-60 degrees
0-77 degrees
0-61 degrees

Range of motion of the thumb was shown to be from 20 to 70 degrees at the MCP joint and 0 to 70 degrees at the IP joint.  There was a gap between the pad of the thumb and the fingers of 2.0 cm.  Gaps between the fingers and the proximal transverse crease of the hand on the maximal finger flexion was 4.0 cm at the index finger and 3.0 cm at the middle finger.  She had difficulty grasping and holding objects.  Pain causing functional loss was noted in finger flexion, finger extension and opposition with the thumb.  There was tenderness to palpation over all the MCP joints.  

Range of motion of the digits of the left hand was noted in the fingers to be as follows:

digit
MCP joint
PIP joint
DIP joint
Index
0-90 degrees
0-100 degrees
0-70 degrees
Middle
0-90 degrees
0-100 degrees
0-70 degrees
Ring
0-90 degrees
0-100 degrees
0-70 degrees
Little
0-90 degrees
0-100 degrees
0-70 degrees

Range of motion of the left thumb was shown to be from 0 to 100 degrees at the MCP joint and 0 to 90 degrees at the IP joint.  There was no gap between the finger and the fingers and no gap between the fingers and the proximal transverse crease of the hand on maximal finger flexion.  No pain was noted on examination.  

Examination of hand grip was noted to be 3/5 on the right and 5/5 on the left.  There was a reduction of muscle strength, but no muscle atrophy.  There was no ankylosis of either hand.  There was mild swelling of all fingers of the right hand and ulnar deviation of the 2nd, 3rd, 4th and 5th MCP joints of the right hand.  There was no swelling or ulnar deviation of the left hand.  The Veteran regularly used a hand brace for each hand.  Regarding whether there was functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, the examiner responded "no."  It was additionally noted that the Veteran worked full time as a public health adviser at the FDA, which required computer work at a desk.  She was not able to grasp and hold objects with her dominant hand or able to type or write with her dominant hand.  She used her left hand for mouse and dictation software.  She had difficulty performing activities of daily living with her right hand and used assisting devices described above.  Based on these findings, the degree of disability severity was considered severe.  The examiner concluded by stating that the service-connected right hand rheumatoid arthritis caused severe loss of use of the right hand.

VA outpatient treatment records through August 2016 show that the Veteran has been seen every several months over the years at the rheumatology clinic for evaluation of her service-connected disabilities.  On examination in May 2016 it was noted that imaging studies showed that the Veteran's tissues appeared to be healthy with no loss of bony structure.  When last evaluated, the Veteran was shown to complain of excessive fatigue that had been ongoing for some time, where she felt that she could do no more than work and sleep.  She was on medication for RA and topical corticosteroids for a skin rash.  On musculoskeletal examination the Veteran's shoulders, elbows, knees and ankles were found to be within normal limits.  There was right and left wrist tenderness to palpation, right greater than the left.  There was mildly reduced extension of the right wrist.  There was MCP joint tenderness with mild synovitis of MCP joints 2 through 4 and PIP joint tenderness with mild synovitis of the 2nd right PIP joint.  There was bilateral tenderness between the 1st and 2nd MTP joints.  The assessment was history of seropositive RA with erosive disease, on two oral drugs, without overall control.  The examiner noted that the complaints of excessive fatigue and prolonged morning stiffness showed that she needed more control and her medications were adjusted.  

Lupus, Rhupus, Rheumatoid Arthritis, and 
Osteopenia as an Active Process

As an initial matter, the Board notes that service connection has been granted for rheumatoid arthritis, lupus, rhupus, and osteopenia and that joints affected by these diseases have been evaluated/rated separately, including the right hand (DC 6350-5002, 10 percent from February 28, 1994), right foot (DC 6350-5284, 10 percent from February 28, 1994; 20 percent from July 31, 2008), left foot (DC 6350-5284, 10 percent from February 28, 1994, 20 percent from July 31, 2008), and right wrist (DC 6350-8514, 10 percent from March 26, 1997; 20 percent from August 7, 2006).  In addition, service connection is established for left hand and left wrist disabilities and for anemia, gastritis, reflux disease, sinusitis, and rhinitis as secondary to rheumatoid arthritis, lupus, rhupus, and osteopenia.  The chronic residuals and manifestations of the Veteran's service-connected lupus, rhupus, rheumatoid arthritis, and osteopenia as rated separately, by joint, and combined with consideration of the bilateral factor result in a combined 40 percent rating from February 28, 1994; a combined 50 percent rating from March 26, 1997; a combined 60 percent rating from July 27, 2001; a combined 70 percent rating from June 27, 2002; and a combined 80 percent rating from July 31, 2008.  

The Veteran's primary condition - variously diagnosed as rheumatoid arthritis, lupus, rhupus, and osteopenia - may be rated under DC 6350 (systemic lupus erythematous), or DC 5002 (rheumatoid arthritis), or by combining the evaluations for the residuals -- whichever is more advantageous to the Veteran and whichever method results in a higher evaluation.  The evaluation of the same disability under various diagnoses, however, is to be avoided.  See 38 C.F.R. § 4.14.  Separate evaluations cannot be assigned for any symptoms related to the Veteran's rhupus, rheumatoid arthritis, lupus, and osteopenia that are overlapping of symptoms under other criteria.  The notes to DC 5002 and DC 6350 provide that the rater is to assign the higher evaluation between the active process and the residual ratings.   

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the assignment of higher ratings for the Veteran's service-connected rhupus, rheumatoid arthritis, lupus, and osteopenia, rated as an active process, under either DC 6350 or DC 5002, at any point during the pendency of the appeal.  There is no evidence of SLE exacerbations lasting a week or more, two or three times per year nor with frequent exacerbations, producing severe impairments of health.  Rheumatoid arthritis as an active process during the appeal is not shown to have been present with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year, nor with constitutional manifestations associated with active joint involvement that was fully incapacitating or less but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods.  

For the period from February 28, 1994, through June 26, 2002, a rating higher than the presently assigned combined 40 percent rating under the alternative criteria for the Veteran's service-connected disability as an active process, under either DC 6350 or DC 5002, would require either RA with weight loss and anemia productive of severe impairment of health, or severely incapacitating exacerbations occurring four or more times per year or a lesser number over prolonged periods, or SLE exacerbations lasting a week or more, two or three times per year.  A review of the record for that time period, however, does not show RA has resulted in significant weight loss or anemia with severe impairment of health or severely incapacitating episodes.  While the Veteran has experienced symptomatology including pain, stiffness, tenderness, weakness, swelling, synovitis, and decreased functioning in the joints of the hands, wrists, and feet, such residual symptoms are demonstrated to have been intermittent and episodic.  The evidence of record shows that the Veteran's complaints, episodes of functional impairment, and clinical findings, considered as an active process, during this period would warrant no more than a 40 percent rating under either DC 5002 or DC 6350.  

Effective from June 27, 2002, a higher rating than the assigned combined evaluations for the Veteran's service-connected disability as an active process under either DC 6350 or DC 5002 would require RA with constitutional manifestations associated with active joint involvement that are fully incapacitating, or acute SLE with frequent exacerbations that produce severe impairments of health.  The evidence includes diagnoses of anemia and continued symptomatology of pain, stiffness, tenderness, weakness, swelling, synovitis, and decreased functioning in her hands, wrists, and feet, as well as oral ulcers and various rashes.  The medical evidence, however, indicates her SLE and rheumatoid arthritis from June 2002 has been quiescent or only mildly active.  The evidence is not indicative of total incapacitation and shows that she was able to maintain full time employment with employer accommodations.  The Board acknowledges the increased severity and frequency of the Veteran's complaints and symptoms during this period of time; however, her complaints, episodes of functional impairment, and clinical findings when considered as an active process are not found to be of such severity to more nearly approximate a schedular 100 percent disability rating under either DC 5002 or 6350 during this period.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against this claim.

The Board will now consider whether the separate evaluations assigned for the chronic residuals of the Veteran's lupus, rhupus, rheumatoid arthritis, and osteopenia, provide a basis for higher initial ratings for the specific joint issues on appeal.  

Right Hand Disability

Based on a review of the evidence of record, the Board finds no basis for a rating in excess of 10 percent for lupus, rhupus, rheumatoid arthritis, and osteopenia residuals of the right hand prior to the VA examination performed in July 2008.  The 10 percent disability rating currently assigned is based under DC 5002 for noncompensable limitation of motion for a group of minor joints.  Multiple involvement of the interphalangeal, metacarpal and carpal joints of each upper extremity is considered a group of minor joints.  38 C.F.R. § 4.45(f).  Under DC 5002, a higher rating requires evidence of compensable ankylosis or limitation of motion of the joints in the right hand.  For limitation of motion of two or more digits, each digit is evaluated separately and combined.  

The pertinent evidence in this case shows that VA examination in July 2008 revealed no ankylosis of the digits of the Veteran's right hand.  There was a gap of less than an inch between the right thumb pad and finger tips, and a less than one inch gap between the right fingers and proximal transverse crease on maximal flexion.  Range of motion of the MCP joints was from 0 to 45 degrees with pain on active and passive motion.  VA treatment records dated in November 2009 show that subsequent to a right carpal tunnel release, examination revealed no acute synovitis of any joint and full range of motion.  On VA hand examination in August 2012 range of motion studies revealed a gap between the thumb pad and the fingers of less than one inch with no objective evidence of painful motion.  Finger flexion studies also revealed gaps between the right index, ring, and little fingers between the fingertips and the proximal transverse crease of the palm of less than one inch with painful motion at that point.  There was a gap of one inch or more to the right long finger with painful motion at that point. Finger extension of the right index and long fingers was limited by no more than 30 degrees with painful motion at that point.  There was no additional limitation of motion after repetitive use testing. 

The Board finds that although the August 2012 and July 2016 examination findings revealed compensable limitation of motion of the right long finger, there is no evidence demonstrating either individual or combined digit ratings warranting an alternative rating in excess of 10 percent.  For limitation of motion of the long finger only a 10 percent rating may be assigned with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm.  See 38 C.F.R. § 4.71a, DC 5229.  Compensable limitation of motion of the other digits of the right hand, including the thumb, had not been demonstrated on any of the evaluations in the record.  There Board notes that there is objective evidence of pain, painful movement, stiffness, swelling, weakness, tenderness, decreased functioning, including gripping and grasping, numbness, and synovitis in the hand; however, the criteria require findings of greater limitation of specific digit motion for a rating in excess of 10 percent for the right hand and such is not met or approximated in this case.

The Board notes that the Veteran has, in essence, requested entitlement to a separate rating for neurologic disability manifestations including to the right hand.  The record, however, shows she is also receiving compensation benefits for a right wrist disability that includes consideration of neurologic manifestations into the right hand.  Based upon the evidence of record, the Board finds a separate rating for neurologic manifestations of the right hand would violate the prohibition against pyramiding ratings under 38 C.F.R. § 4.14.  The preponderance of the evidence is against the claims for an initial rating in excess of 10 percent for the right hand disability.  

Right Wrist Disability

The record reflects that the basis for the 10 percent disability rating assigned to the Veteran's service-connected right wrist disability effective from March 26, 1997, to August 6, 2006, is found under DC 5002, for residuals of rheumatoid arthritis with noncompensable limitation of motion for a major joint.  In order for a higher alternative schedular rating to be assigned, evidence of ankylosis or neurological involvement is required.  A review of the evidence of record from March 26, 1997, to August 6, 2006, shows that the Veteran's right wrist disability has exhibited symptoms that were intermittent with remissions.  For instance, treatment records showed she had synovitis of the wrist with reduced grip strength on one occasion, but then several months later had full range of motion in all joints, mild synovitis, and excellent grip strength.  There was no evidence of right palmar flexion limited in line with the forearm nor dorsiflexion limited to less than 15 degrees for a compensable rating under DC 5215.  Accordingly, the Board finds the evidence warrants no more than a 10 percent rating under Diagnostic Code 5002.  Thus, a rating in excess of 10 percent was not warranted prior to August 7, 2006, for the right wrist disability, including for both the orthopedic and neurological symptoms.

The record also reflects that effective August 7, 2006, a 20 percent rating was assigned under the criteria of DC 8514 for the Veteran's lupus, rhupus, rheumatoid arthritis, and osteopenia of the right (major) wrist based on the evidence first showing distal radio-ulnar disease and later diagnosed as carpal tunnel syndrome.  Although the 20 percent right wrist disability rating has been assigned under DC 8514, the Board finds the evidence demonstrates the affected nerve for this disability involves the right median nerve and the rating is more appropriately assigned under DC 8515.  See Butts, 5 Vet. App. 532.  It is significant to note that an October 2007 EMG study revealed findings consistent with mild right median nerve entrapment across the carpal ligament.  VA peripheral nerves examination in August 2013 also found the Veteran had right carpal tunnel syndrome involving the median nerve that caused mild numbness and tingling and mild reduced grip strength.  The examination revealed normal right radial and ulnar nerves.  Grip strength was again shown to be reduced on examination in July 2016.  The Board also notes that the criteria for a 20 percent rating under DC 8515 include consideration of symptoms such as limited pronation, weakened wrist flexion, and pain with trophic disturbances.  The evidence of record shows that in August 2012 the Veteran had limited right palmar flexion (65 degrees) and limited dorsiflexion (35 degrees), but does not reflect right palmar flexion limited in line with the forearm nor dorsiflexion limited to less than 15 degrees.  As the rating criteria for both DC 5002 and DC 8515 include consideration of limited motion of the wrist joint, the Board finds that separate ratings may not be assigned in this case.  See 38 C.F.R. § 4.14.  While the RO assigned a 20 percent rating based on radial nerve mild incomplete paralysis and the Board finds the disability is more appropriately evaluated based on median nerve impairment, which provides a 10 percent rating for mild incomplete paralysis of a major upper extremity, the Board will not disturb the 20 percent rating currently assigned.

For a rating in excess of 20 percent for a right wrist disability effective from August 7, 2006, evidence of moderate incomplete paralysis of the right median nerve or wrist joint ankylosis is required.  See 38 C.F.R. §§ 4.71a , 4.124a, DC 5214, 8515.  The pertinent evidence of record shows that on VA wrist examination in August 2012 there was no right wrist ankylosis.  VA peripheral nerves examination in August 2013 found right carpal tunnel syndrome involving the median nerve with mild numbness and tingling and mild reduced grip strength.  It was also noted that there was peripheral neuropathy to all distal extremities thought to be the result of treatment for RA, which caused mild numbness and moderate pain mainly in the feet.  Examination revealed symptoms attributable to the right upper extremity peripheral nerves with constant mild pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Muscle strength was normal to wrist flexion and extension and right hand grip strength was decreased.  Similar findings were noted on examination in July 2016.  

For purposes of DC 8515, incomplete paralysis indicates a degree of lost or impaired functional substantially less than the type picture for complete paralysis.  Complete median nerve paralysis for VA compensation purposes is described as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. When peripheral nerve involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a , DC 8515. 

The record reflects that effective from August 7, 2006, the Veteran's right wrist disability was manifested by intermittent periods of symptoms, including complaints of pain, weakness, tingling, and numbness.  Objectively, the clinical evidence revealed no more than mild carpal tunnel syndrome, synovitis, swelling, tenderness, decreased range of motion with pain, and no additional limitations with repetitive movements.  The August 2013 VA peripheral nerves examination revealed a right median nerve impairment with mild numbness and tingling and mild reduced grip strength, and symptoms attributable to the right upper extremity peripheral nerve impairment including constant mild pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Based upon a review of the entire record, the Board finds that the Veteran's right wrist disability reflects no more than mild incomplete paralysis of the median nerve.  Therefore, the claim for a rating in excess of 20 percent rating for the right wrist disability must be denied.  The preponderance of the evidence is against the claim for higher or higher alternative ratings.

Right and Left Foot Disabilities

The record reflects that the basis for the 10 percent disability ratings assigned for the Veteran's service-connected disabilities to the left and right feet for the period from February 28, 1994, to July 30, 2008, is found under DC 5002, for residuals of rheumatoid arthritis with noncompensable limitation of motion for a group of minor joints.  Under DC 5002, a higher rating, in essence, requires evidence of compensable limitation of motion of the joints in the feet.  The Board notes, however, that the Rating Schedule does not include criteria addressing limitation of motion for specific joints in the feet and the record reflects that VA has considered the criteria for other foot injuries, 38 C.F.R. § 4.71a, DC 5284, as closely analogous.  See 38 C.F.R. § 4.20. 

The Board also notes that the Veteran has, in essence, requested entitlement to separate ratings for neurologic disability manifestations including to the feet.  As the Rating Schedule under DC 5002 does not appear to provide for analogous ratings when the criteria pertinent to specific joints in the feet do not address limitation of motion, the Board finds a rating under DC 5002 and a separate rating for neurologic manifestations of the feet would violate the prohibition against pyramiding ratings under 38 C.F.R. § 4.14. 

Alternative ratings in excess of 10 percent for the left or right feet for the period from February 28, 1994, to July 30, 2008, however, may be assigned under applicable rating criteria to include with evidence of a moderately severe impairment to the foot or a peripheral sciatic nerve injury with incomplete paralysis that is more than moderate.  Based on a review of the evidence of record, the Board finds the Veteran's lupus, rhupus, rheumatoid arthritis, and osteopenia residuals to the left and right feet during the period from February 28, 1994, to July 30, 2008, were manifested by rheumatoid arthritis with no compensable limitation of motion for the group of minor joints in either foot.  The pertinent evidence shows that during this period the Veteran had complaints of pain, weakness, tenderness, and numbness in the feet, with gait impairment, but that the symptoms were shown to be intermittent.  There is no evidence demonstrating limitation of motion of any specific joints in the feet comparable to a moderately severe foot injury.  The Board has also considered whether a higher evaluation is warranted under any other diagnostic code pertaining to the feet, but there has been no showing of flat foot, weak foot, claw foot or other foot disability such as to warrant consideration under any additional code sections.  Accordingly, no more than a 10 percent rating for each foot is warranted, effective from February 28, 1994, through July 30, 2008, for the residuals of lupus, rhupus, rheumatic arthritis, and osteopenia.  

The record also reflects 20 percent ratings have been assigned for both the right and left foot disabilities effective from July 31, 2008, under the analogous criteria for DC 5284.  In order for a higher alternative rating to be assigned, evidence of a severe impairment to the foot or a peripheral sciatic nerve injury with incomplete paralysis that is more than moderately severe is required. 

The pertinent evidence of record shows that VA treatment records dated in November 2009 noted there was normal range of motion to the knees, hips, ankle, and MTP joints.  An August 2012 VA foot examination included a diagnosis of SLE peripheral neuropathy involving the L4-5 and S1 nerve distribution and noted the Veteran reported numbness and tingling to the bottoms and tops of her feet.  The examiner found the symptoms were probably due to her SLE disease and medical treatment regimen.  An examination at that time revealed no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallus rigidus, claw foot, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, weak foot, or other foot injuries.  Observations including loss of light touch sensation, no hair growth, pale and thin skin, and feet cool to the touch and swollen were noted to be consistent with her SLE condition.  

On VA peripheral nerves examination in August 2013 the examiner noted peripheral neuropathy to all distal extremities which was thought to be the result of her treatment for RA.  The disorder was noted to cause mild numbness and moderate pain mainly in the feet.  Examination revealed symptoms attributable to peripheral nerves with constant mild pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness to the bilateral lower extremities.  Sensation was decreased to the feet and toes.  The Veteran walked with mild ataxia and could not tandem walk.  The examiner noted the lower extremity nerves were normal. 

Based on a review of the evidence of record, the Board finds the Veteran's lupus, rhupus, rheumatoid arthritis, and osteopenia residuals to the left and right feet from July 31, 2008, are manifested by no more than moderately severe foot impairments.  The Veteran has complained of pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance, with walking and standing, in each foot.  She has also reported her symptoms were intermittent with remissions.  She testified in June 2009 that she had pain and stiffness in her right foot, and was limited in her ability to drive, walk, or stand for long periods.  

VA examinations have revealed numbness and tingling to the feet, with loss of light touch sensation, no hair growth, pale and thin skin, and feet that were cool to the touch and swollen.  VA peripheral nerves examination in August 2013 also revealed symptoms attributable to peripheral nerves with constant mild pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness to the bilateral lower extremities.  Sensation was decreased to the feet and toes.  The Board finds the evidence of record reflects no more than moderately severe foot impairment or moderate incomplete paralysis of a sciatic nerve.  Therefore, a higher or higher alternative rating in excess of 20 percent rating for either foot effective from July 31, 2008, must be denied.  The preponderance of the evidence is against these claims.

Extraschedular Rating Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An inadequate discussion of this was the basis for the January 2015 JMR that resulted in this readjudication by the Board.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service (Director) to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  

Pursuant to the JMR, the Board remanded the case to the AOJ and, in November 2016, the AOJ submitted a request to the Director to determine whether the Veteran was entitled to an extraschedular evaluation based on the collective impact of all of her service-connected disabilities.  In an administrative decision received in February 2017, the Director indicated that the Veteran's claims file had been reviewed to determine whether she would be entitled to a combined effects extra-schedular evaluation based on the collective impact of all of her service-connected disabilities pursuant to Johnson.  Aside from right wrist and hand and bilateral foot disabilities, she is also service connected for rheumatoid arthritis of the left hand, rheumatoid arthritis of the left wrist, sinusitis, anemia, gastritis, and reflux disease, which are individually rated 10 percent disabling.  It was further noted that the Veteran was also service connected for rhinitis, rated noncompensable.  Her combined disability evaluation is 80 percent.  After fully evaluating all of the Veteran's service-connected disabilities, the Director responded that the evidentiary record failed to demonstrate any exceptional or unusual disability picture for the service-connected rheumatoid arthritis of the right hand and wrist and bilateral feet that rendered application of the regular rating criteria as impractical.  Thun 22 Vet. App. at 111.  The primary symptomatology of pain with limitation of motion, swelling, tenderness, and weakness is either explicitly listed or contemplated by the regular rating criteria under the applicable diagnostic codes for rheumatoid arthritis contained under 38 C.F.R. § 4.71a or in 38 C.F.R. §§ 4.40 and 4.45.  Also, the rheumatoid arthritis of the right hand and wrist and bilateral feet, in combination with the other service-connected disabilities, demonstrated no synergistic effect to create an exceptional or unusual disability picture and there was otherwise no collective impact of the service-connected disabilities to warrant a combined-effects extra-schedular evaluation.  Accordingly, entitlement to extra-schedular evaluations for rheumatoid arthritis of the right hand and wrist and bilateral feet, including as a combined-effects evaluation pursuant to Johnson was denied by the Director.  

The Board is in agreement with the assessment of the Director, that the persuasive evidence in this case is not indicative of a marked interference with employment or requirement of  frequent hospitalizations that render the rating schedule inadequate to evaluate the Veteran's disability picture.  While it is true that the Veteran has been accommodated in her work by use of telecommuting most days of the week, the record shows that she is able to maintain gainful employment without the need for frequent hospitalizations or incapacitating episodes that interfere with her employment.  Thus, the Board finds that an extraschedular award is not appropriate.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the right hand is denied. 

Entitlement to an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the right wrist for the period from March 26, 1997, to August 6, 2006, and in excess of 20 percent from August 7, 2006, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the right foot for the period from February 28, 1994, to July 30, 2008, and in excess of 20 percent from July 31, 2008, is denied. 

Entitlement to an initial disability rating in excess of 10 percent for rhupus, rheumatoid arthritis, lupus and osteopenia of the left foot for the period from February 28, 1994, to July 30, 2008, and in excess of 20 percent from July 31, 2008, is denied.


REMAND

Regarding the claim for SMC on the basis of loss of use of the right hand, the Board notes that the Veteran was examined by VA specifically for the purpose of determining the Veteran's eligibility for this benefit.  After examination, the VA examiner rendered an opinion that the Veteran did not meet the criteria for SMC.  The examiner went on to state, however, that the Veteran's service-connected right hand rheumatoid arthritis "causes severe loss of use of the right hand."  Thus the examination report is inconsistent and an additional opinion is necessary.  

Regarding the matter of TDIU, it is noted that the AOJ was to adjudicate this matter and, if the decision remained adverse, it was to furnish the Veteran with a Supplemental Statement of the Case (SSOC).  As pointed out by the Veteran's representative, this has not been accomplished and the case must again be remanded to comply with the Board's order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be returned to the examiner who conducted the July 2016 VA examination.  The examiner should be requested to render an opinion regarding whether the Veteran has lost the use of her right hand in accordance with the criteria set forth in 38 C.F.R. § 4.63 (2016).  

If the VA examiner who performed the July 2016 examination is not available, the claims folder should be made available to another examiner for review so that the above requested opinion can be made.  

The Veteran may be called in for another examination, if deemed warranted.

The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issues of entitlement to SMC based upon loss of use of the right hand and entitlement to TDIU.  If the determinations remain unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered.  

Regarding the matter of TDIU, the Veteran's contentions regarding whether working from home four days per week constitutes marginal employment such that TDIU may be awarded must be considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


